Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the claimed fiberglass yarns having a width or diameter of from about 0.05 inch to 0.5 inch.  The specification discloses that this width or diameter is obtained when yarns having a thickness different from the width are employed.  See paragraph 0064 of the published application.  The specification does not disclose that other yarns have the claimed width or diameter.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-6, 13, 15, 21-23,26, 27, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn”.
Porter discloses a board comprising a gypsum core having a facing layer.  The facing layer can be a composite layer comprising a scrim and a nonwoven layer.  See col. 5, lines 16-19; col. 8, lines 56-col. 9, line 10.  Both of these layers can comprise glass fibers.  See col. 6, lines 38-57.  The fabric layers can have weights of 3-90 ounces per square yard, (2.1-62.5 pounds per 100 square feet),  and a thickness of 1-20 mils, or 25-500 microns.  See col. 11, line 30-45.  Scrims may have anywhere from 4X4 to 10X10 ends per inch, and have a fiber size of about 68 tex.  See col. 13, lines 34-50.  A spacing of 4-10 ends per inch will result in a spacing of about 0.1-0.25 inches.  Porter discloses forming the structure by depositing the gypsum slurry on to a glass fabric which preferably comprises more than one type of glass fabric layer.  See col. 17, lines 40-60.  Therefore the scrim and nonwoven mat which are one of the components which can make up the glass fabric layer can be associated prior to being combined with the slurry.  
With regard to the claims as amended, G75 discloses that the G75 EC968 yarns disclosed as suitable for making the scrim layer of Porter comprises about 900 9 micron filaments which are twisted together.  900 times 9 microns equals 8100 microns which is about 0.31 inches.  Even assuming the yarn is tightly twisted and has a smaller diameter, it would still necessarily fall within the claimed range.  
The boards of Porter are capable of being used as roofing panels.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10-12, 18-20,24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn”.
Porter discloses a board comprising a gypsum core having a facing layer.  The facing layer can be a composite layer comprising a scrim and a nonwoven layer.  See col. 5, lines 16-19; col. 8, lines 56-col. 9, line 10.  Both of these layers can comprise glass fibers.  See col. 6, lines 38-57.  The fabric layers can have weights of 3-90 ounces per square yard, (2.1-62.5 pounds per 100 square feet),  and a thickness of 1-20 mils, or 25-500 microns, or 0.001-0.02 inches.  See col. 11, line 30-45.  Scrims may have anywhere from 4X4 to 10X10 ends per inch, and have a fiber size of about 68 tex.  See col. 13, lines 34-50.  A spacing of 4-10 ends per inch will result in a spacing of about 0.1-0.25 inches.  
Porter does not explicitly disclose the claimed opening area as set forth in claim 4.  
However, since Porter does disclose the claimed spacing of the filaments and the claimed basis weights and the same materials, it is reasonable to expect that the openings would have an opening area within the claimed range, or else to have selected the opening area to have allowed sufficient amounts of the gypsum to penetrate while still maintaining suitable strength and integrity.
With regard to the claimed properties, while Porter does not disclose the particularly claimed properties, since claims 10-12 and 18-20, 24 depend from anticipated claims 1 and 13, it is reasonable to expect that the material of Porter would necessarily have the claimed properties, because like materials must have like properties.  
Claim(s)  14 is/are rejected under 35 U.S.C. 103 as obvious over Porter, U.S. Patent No. 7,049,251.
Porter discloses a structure and method as set forth above. 
With regard to the limitation that the glass fabric layers are associated simultaneously with being associated with the gypsum slurry, in the absence of unexpected results, the order of steps of performing a process would have been obvious.  Thus, it would have been obvious to one of ordinary skill in the art to either combine the glass layers and then associate them with the slurry or to have associated the layers and the slurry simultaneously when the slurry was being deposited.  
Claims 8-9, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, U.S. Patent No. 7,049,251 with evidence from“G75(EC9 68) Single End Yarn” as applied to claims above, and further in view of Hennis et al, U.S. Patent Application Publication No. 2009/0087616.
Porter discloses a structure and method as set forth above.
Porter discloses that the outer surface may comprise a thermoplastic or thermoset coating, but does not specifically teach an elastic coating.  See col. 15, lines 14-50.  



However, Hennis discloses applying a coating to a gypsum board to provide impermeability to the board.  See abstract.  The coatings can comprise elastomers.  See paragraph 0147. Coatings can be about 0.5-4 mils.  See paragraph 0152.
Therefore, it would have been obvious to one of ordinary skill in the art to have applied an elastomer coating to the structure of Porter as taught by Hennis in order to provide improved resistance to penetration of moisture and vapor.
Claims 25, 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn” in view of Dubey et al, U.S. Patent Application Publication No. 2012/0148806.
Porter discloses a structure as set forth above.  
Porter differs from the claimed invention because it does not disclose the number of ends per inch as being as low as 2 and does not disclose the density of the cementitious layer.
However, Dubey teaches that in forming cementitious boards comprising scrim reinforcements, that the spacing can be from 2-18 strands per inch, (see paragraph 0014), and that suitable densities can be 40-100 pounds per cubic foot, (see paragraph 0036).  
Therefore, it would have been obvious to have selected the spacing of the strands of the scrim and the density from among suitable values as taught by Dubey in order to produce a structure having the optimal strength, integrity and density, in view of their art recognized suitability for this intended purpose. 
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, U.S. Patent No. 7,049,251 with evidence from “G75(EC9 68) Single End Yarn” in view of JP 2000256048.
Porter discloses a structure as set forth above.
Porter differs from the claimed invention because Porter does not disclose employing flattened yarns.
However, JP ‘048 discloses employing flattened yarns as reinforcements for cement panels increases the contact area of the yarn with the cement and thus improves properties such as impact strength and bending strength.
Therefore, it would have been obvious to have employed a flattened yarn to form the scrim of Porter in order to increase the contact area between the yarn and the cementitious material and thereby improve the properties of the structure.
Applicant's arguments filed 11/11/20 have been fully considered but they are not persuasive. Applicant argues that the claims as amended distinguish over Porter because the instant invention is drawn to high performance roofing panels.  However, since the material of Porter has the same structure, it would be capable of performing the intended use of a roofing panel and would presumably have the same properties since like materials must have like properties and the structure of the Porter panel is the same as the claimed panel.
Applicant argues that the fibers in the facer are significantly smaller than those claimed.  However, Porter discloses a nonwoven layer and a scrim layer. While the fibers of the facing layer are very small, having an average diameter of 16 microns, the yarns of the scrim layer have a size within the claimed range, as shown by the evidentiary G75 reference.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789